Citation Nr: 9904235	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-19 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 9, 1974, to 
August 30, 1974.  

This appeal arises from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied a claim for service 
connection for retinitis pigmentosa.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
service connection for this disorder.  

In February 1998, the Board remanded the case to the RO for 
additional development.  The Board finds that all requested 
development has been completed to the extent possible and the 
case is now ready for adjudication.


FINDINGS OF FACT

1.  All development necessary for equitable disposition of 
the appeal has been accomplished.

2.  The veteran's retinitis pigmentosa clearly and 
unmistakably existed prior to active service and underwent no 
increase in severity during active service.


CONCLUSION OF LAW

Retinitis pigmentosa was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded, meaning that it is plausible.  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where the 
medical evidence, regardless of its date, shows that a 
veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

I.  Factual Background

Review of the claims file indicates that in April 1974, three 
months prior to beginning active service, the veteran 
underwent an enlistment examination.  According to a report 
of medical history that he completed at that time, he had 
checked "yes" to having had eye trouble and pain or 
pressure in the chest; however, he changed these answers to 
"no" and initialed each change.  The examiner noted that 
the veteran's distant vision was 20/50 corrected to 20/25, 
bilaterally.  His near vision was reported as J-6 right eye 
and J-8 left eye.  Refraction values were reported for each 
eye.  An additional consultation sheet for refraction 
indicates that the examiner noted some near point difficulty.  
The fundi were within normal limits.  The examiner reported, 
"meets qualification for service."  The veteran's medical 
history included a recent hospitalization for a work-related 
injury and treatment by Drs. Holloway and Cheezem.

An individual sick slip request dated August 13, 1974 
indicates that the veteran was to be sent to the optical 
clinic for his eyes.  An optometry clinic report dated 
August 15, 1974 indicates that the veteran was seen and that 
a prescription for spectacles was entered.  An additional 
clinical record dated August 15, 1974, notes, "Please 
evaluate peripheral retinal pigmentary changes, OU."  An 
undated treatment record indicates "fundus shows typical 
signs of retinitis pigmentosa."  There are no other 
pertinent service medical records in the claims file.  

In May 1994 the veteran submitted an application for benefits 
and reported he had retinitis pigmentosa and that it began in 
1974 during basic training.  

A June 1992 letter from the Medical College of Georgia eye 
clinic indicates that the veteran was seen in 1982, 1983, and 
in June 1992.  The June 1992 diagnosis was retinitis 
pigmentosa believed to be autosomal dominant since October 
1979 when he was seen at the Greenwood Eye Clinic.  According 
to the letter, on June 2, 1983, best vision at distance was 
counting fingers at 4 feet in the right eye and 20/200 in the 
left eye.  Vision at near was 20/400 in the right eye and 
20/70 in the left eye.  During the most recent examination on 
June 2, 1992, best corrected vision at distance was hand 
motion at 2 inches in the right eye and light perception in 
the left eye.  The patient was not able to read the near 
chart.  The diagnosis remained compatible with retinitis 
pigmentosa. 

In September 1994, the RO denied the veteran's claim for 
service connection on the basis that it clearly pre-existed 
the veteran's active service and was not aggravated therein.  

In February 1995, the veteran reported that he felt that 
retinitis pigmentosa did not pre-exist his active service and 
felt that it began during active service.

In February 1998, the Board remanded the case to the RO for a 
VA ophthalmology examination and a nexus opinion.

Subsequent treatment records associated with the claims file 
reveal treatment for a right forearm laceration in January 
1974.  This report indicates that the veteran was examined at 
that time and found to be in good health, except for the 
forearm injury.  The report does not specifically mention the 
eyes.

Also received was a document and letter from the veteran's 
Army personnel file.  The document, dated in August 1974, 
indicates that the veteran had been counseled several times 
for poor performance in all areas of training and "poor 
attitude."  His company commander felt that the veteran would 
never become a productive soldier.  The letter, dated in 
August 1974, informed the veteran that discharge action was 
commenced for extremely poor attitude and failing to learn 
military subjects.

A May 1998 VA eye examination report reflects that the 
examiner reviewed the claims file and recited the history of 
the in-service diagnosis.  Upon examination of the veteran, 
the examiner reported that the veteran currently had light 
perception only, right eye, and no light perception, left 
eye.  Current ophthalmology symptoms were reported.  The 
examiner then reported that retinitis pigmentosa was a 
pernicious, slowly advancing disease of the retina.  The 
examiner opined that if retinal symptoms were significant 
enough to make a diagnosis in August 1974, then there was no 
question that the changes were also present at the time of 
entry onto active duty.  The examiner remarked that the 
opinion was rendered based on the observation of many other 
retinitis pigmentosa patients.  The examiner also opined that 
there was no change or progression of the disease during the 
veteran's active duty. 

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

A veteran will be considered to have been in sound medical 
condition upon entering active service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that a disease or injury existed prior to service and was not 
aggravated during service.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  A preexisting 
injury or disease will be considered to have been aggravated 
during active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Moreover, for service after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  The underlying disorder, as 
opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Although the veteran's entrance examination is negative for 
any eye disease, the service medical records contain evidence 
of retinitis pigmentosa 34 days after entering active 
service.  Because no defects were noted at the time of entry 
onto active duty, it must first be determined whether there 
is clear and unmistakable (obvious or manifest) evidence 
demonstrating that the eye disease existed prior to entry.  
For the reasons discussed below, the Board finds that the 
medical evidence demonstrates clearly and unmistakably that 
the veteran's retinitis pigmentosa existed prior to active 
service.  

The Board remanded the case for a medical opinion as to 
whether the veteran's retinitis pigmentosa existed prior to 
active service and, indeed, the examiner then indicated that 
the veteran's retinitis pigmentosa did preexist active duty.  
The examiner based the opinion on review of the record and 
observation of many retinitis pigmentosa patients.  The Board 
finds this opinion to be persuasive.  The Board also notes 
that this opinion comports with 38 C.F.R. § 3.303(c), which 
states that symptoms of chronic disease from date of 
enlistment or so close thereto that the disease could not 
have originated in so short a period will establish 
preservice existence thereof.

Secondly, because the veteran's retinitis pigmentosa clearly 
and unmistakably existed prior to active service, it must 
also be determined whether the condition underwent an 
increase during active service.  Admittedly, the August 1974 
treatment report that notes retinal pigmentary "changes" does 
at least appear to argue in favor of the veteran's claim.  
However, the May 1998 VA examiner considered this report and 
expressed an opinion specifically denying that there was a 
change in the condition during active service.  The Board 
finds the May 1998 VA examiner's opinion to be far more 
probative on the issue.  The Board also notes that a "flare-
up" during service of a preexisting condition does not 
establish aggravation.  See Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991).  

Although the veteran and his representative have attempted to 
link his retinitis pigmentosa to active service, they, as 
laypersons without proper medical training and expertise, are 
not competent to provide probative evidence on a medical 
issue such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran alleges, for purposes of establishing 
aggravation, that he was discharged because his eye problems 
had worsened during active service.  Review of the recently 
received personnel documents demonstrates that this is not 
the case.  The veteran was discharged for lack of performance 
in training, possibly linked to attitude adjustment problems.  
The personnel documents do not mention any eye or other 
medical problem.  Assuming arguendo that the veteran has 
argued that he noticed increase symptoms during active 
service, it must be shown that the underlying condition 
itself increased in severity, and not just the symptoms 
associated with it.  See Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).

In the view of the foregoing and after consideration of all 
the evidence, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
retinitis pigmentosa.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).

Consideration under the presumptive service connection 
provisions of 38 C.F.R. § 3.307 for chronic diseases is not 
available in this case, as the veteran did not serve the 
requisite minimum 90 days on active duty.



ORDER

The claim for service connection for retinitis pigmentosa is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

